Citation Nr: 0803727	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active military duty from June 1967 to 
June 1971.  The veteran died in October 2004.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
entitlement to service connection for the veteran's cause of 
death. 


FINDINGS OF FACT

1.  The veteran died in October 2004.  The veteran's death 
certificate listed the immediate cause of his death as 
cardiorespiratory respiratory failure due to, or as a 
consequence of malignant ascites due to, or as a consequence 
of pancreatic adenocarcinoma.

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
70 percent disabling, and had received a total disability 
rating based on individual unemployability due to his 
service-connected disability that was in effect from June 
2002.

3.  Cardiorespiratory respiratory failure, malignant ascites, 
and pancreatic adenocarcinoma began many years after service, 
were not the result of service or any incident of service, 
were not secondary to his service-connected PTSD disability, 
and were not the result of Agent Orange exposure during 
service in the Republic of Vietnam.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the veteran's cause of death was received in February 
2005.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in December 2004.  
This letter notified the appellant of VA's responsibilities 
in obtaining information to assist her in completing her 
claim, identified the appellant's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the appellant send in any evidence in her 
possession that would support her claim.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
September 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service treatment records, VA medical examinations, 
private treatment records, VA outpatient and inpatient 
records, and records from his employer have been obtained and 
associated with his claims file.  Furthermore, the appellant 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The appellant has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.  



Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. §§ 3.307(a)(6), 3.313 (2007).

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
Gastrointestinal tract tumors (including stomach, colon, 
rectal, and pancreatic cancers). Federal Register: May 20, 
2003 (Volume 68, Number 97, Page 27630-27641).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The veteran's service treatment records, including the June 
1967 entrance examination and May 1971 separation examination 
reports, are void of any complaints, treatment, or diagnosis 
of cardiorespiratory respiratory failure, or symptoms that 
could be associated with malignant ascites, or pancreatic 
adenocarcinoma.

Post-service VA examination reports, VA treatment records, 
and private treatment records dated from 1982 to 2002 show 
that the veteran received treatment for various health 
problems including labrynthitis, PTSD, bipolar disorder 
(mixed type), bipolar affective disorder, generalized anxiety 
disorder, panic attacks, tension headaches, hypertension, 
obesity, depression, seasonal allergies, and colon polyps.

Post-service private medical records contain no mention of a 
chronic disease of the veteran's digestive system until 2004.  
Private treatment records dated in October 2004 from Arnot 
Ogden Medical Center detail that the veteran was admitted 
with complaints of abdominal pain during the last 5 to 6 
weeks, weakness, fatigue, and weight loss.  Emergency room 
and hospital admission notes dated in October 2004 showed a 
past medical history of PTSD and referenced findings of a 
September 2004 VA CT scan of the abdomen that showed diffuse 
ascites extending from the diaphragm to the pelvis.  It was 
further indicated that the veteran presented with increasing 
abdominal distention as well as metastatic adenocarcinoma of 
gastric origin with abdominal metastatis in an oncological 
consultation report.  An October 2004 surgical pathology 
consultation report listed a final diagnosis of poorly 
differentiated adenocarcinoma immunophenotypically consistent 
with pancreaticabiliary origin.  An October 2004 pain 
management consultation note reflected an impression of 
metastatic carcinoma of the stomach and ascites.

An endoscopy report dated in October 2004 from Arnot Ogden 
Medical Center detailed findings of an extensive, likely 
infiltrating mass of proximal one-third to one-half of the 
stomach, status post biopsy, brushing, and CLO testing.  An 
October 2004 discharge summary reflected that the veteran 
died on October 29, 2004 and listed final diagnoses of 
pancreatic carcinoma metastatic to the stomach, liver, and 
peritoneal, depression, PTSD, and obstructive sleep apnea.
 
The veteran's death certificate lists the immediate cause of 
his death as cardiorespiratory respiratory failure due to, or 
as a consequence of malignant ascites due to, or as a 
consequence of pancreatic adenocarcinoma. 

The appellant contends that pancreatic cancer, the immediate 
cause of death for her husband, was incurred in or aggravated 
by his active military service.  More specifically, she 
alleges that Agent Orange exposure during active service in 
Vietnam caused the veteran to develop pancreatic cancer.

As an initial matter, the file shows that during the 
veteran's lifetime, his only established service-connected 
disability was PTSD.  However, the evidence does not show, 
nor does the appellant allege, that the veteran's PTSD caused 
or contributed to his death.  Therefore, there is no basis to 
establish service connection for the veteran's cause of death 
as secondary to his service-connected PTSD disability.  

Based on the veteran's active service in Vietnam, the Board 
presumes that the veteran was exposed to herbicides.  
However, as noted above, pancreatic cancer is not a condition 
enumerated under 38 C.F.R. § 3.309(e).  The appellant is 
therefore not entitled to a presumption that the veteran's 
cause of death is due to herbicide exposure.  Consequently, 
the record must show competent medical evidence establishing 
a connection between active service, to include the presumed 
exposure to herbicides in Vietnam, and the veteran's 
development of the fatal disability of pancreatic cancer.  
The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran or the appellant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 

Accordingly, the Board will proceed to evaluate the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303 (2007), including consideration of whether 
the veteran's    has been linked to his presumed Agent Orange 
exposure.

In this case, competent medical evidence of record does not 
show that the veteran suffered from cardiorespiratory 
respiratory failure, or symptoms associated with malignant 
ascites, or pancreatic adenocarcinoma during active service.  
Evidence of record also shows that the veteran was first 
shown to have pancreatic adenocarcinoma over 30 years after 
separation from service and it cannot be presumed to have 
been incurred during service.  In addition, no objective 
medical evidence has been submitted by the appellant that 
demonstrates that the veteran's cardiorespiratory respiratory 
failure, malignant ascites, or pancreatic adenocarcinoma, as 
noted on his official death certificate, are linked to his 
period of active military service, including Agent Orange 
exposure during service in the Republic of Vietnam. 

The Board also acknowledges the appellant's contentions that 
the veteran developed pancreatic cancer due to Agent Orange 
exposure during active service.  However, the record does not 
show that she has the medical expertise that would render 
competent her statements as to the relationship between the 
veteran's military service, his service-connected PTSD 
disability, and his cause of death.  These opinions alone 
cannot meet the burden imposed by 38 C.F.R. § 3.312 with 
respect to the relationship between events incurred during 
service, service-connected disability residuals, and the 
etiology of his fatal disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also 38 C.F.R. § 3.159(a) (2007).

For the foregoing reasons, the claim for service connection 
for the veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


